Title: To Benjamin Franklin from Madame Brillon, 20 [September] 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 20 [September 1778] a annét
Mércredi vous prendrés encore le thé sans moi, samedi vous le prendrés avéc moi; si cétte idée vous cause seulement la centiéme partie du plaisir qu’elle me fait, vous devés estre bien content mon chér papa; il est un point dit on, ou l’amitié ne peut plus augmentér, je le crois, et crois en mesme temp que la miénne en est la pour vous; cependant chaques jours il me semble que je vous aime davantage; je crois que c’est tout uniement parce qu’il y a chaques jours, un jour de plus que je vous aime; nous approfondirons cette matiére ensemble samedi, oh mon chér papa samedi que je serai contente! J’ai l’honneur d’éstre avéc les sentiments les plus réspéctueux et les plus tendres, Votre trés humble et trés obeissante servante
D’hardancourt Brillon
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
